         Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

DESERT FOX CUSTOM RESTORATIONS, INC.
a New Mexico Corporation,

              Plaintiff,
                                                          2:19-CV-01150-KRS-CG
v.

CWS MARKETING GROUP, INC.
a Virginia Corporation;

and

THE ACCURATE GROUP OF TEXAS, LLC,
a Texas LLC;

and

WESTCOR LAND & TITLE, INC.,
A Florida Licensed Insurance Co.,

              Defendants.

                  WESTCOR LAND TITLE INSURANCE COMPANY’S
                     ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant Westcor Land Title Insurance Company (“Westcor”), incorrectly named as

Westcor Land & Title Inc., by and through its counsel of record, Sutin, Thayer & Browne A

Professional Corporation (Mariposa Padilla Sivage), hereby submits this Answer to Plaintiff

Desert Fox Custom Restorations, Inc. a New Mexico Corporation’s (“Plaintiff”) Complaint For

Breach Of Contract; Alternatively Breach Of Covenant Of Good Faith And Fair Dealing; Unfair

Or Deceptive Trade Practice; Intentional Interference With Contract And Other Economic

Opportunity; Negligence; Breach Of Fiduciary Duty; Insurance Bad Faith (“Complaint”), filed

December 6, 2019 (Doc.1) in the above-captioned matter, and states as follows:
             Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 2 of 14




                                             I.   PARTIES

        1.      Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 1 of the Complaint, and therefore denies the same.

        2.      Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 2 of the Complaint, and therefore denies the same.

        3.      Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 3 of the Complaint, and therefore denies the same.

        4.      In response to paragraph 4 of the Complaint, Westcor admits that Westcor Land

Title Insurance Company, incorrectly identified as Westcor Land & Title, Inc. in the caption of

this matter, is a South Carolina for-profit corporation with its principal place of business in Florida.

        5.      Paragraph 5 of the Complaint call for a legal conclusion to which no response is

required. To the extent a response is required, Westcor admits that it is not a citizen of the District

of New Mexico, but denies that subject matter jurisdiction exists in the District of New Mexico.

        6.      Westcor denies the allegations in paragraph 6 of the Complaint.

                                II.     JURISDICTION AND VENUE

        7.      Paragraph 7 calls for a legal conclusion to which no response is required. To the

extent a response is required, Westcor is without sufficient knowledge or information to form a

belief as to the truth of paragraph 7 of the Complaint, and therefore denies the same.

        8.      In response to paragraph 8 of the Complaint, Westcor admits that it is a foreign

corporation that does certain business in New Mexico, but denies that the Court has personal

jurisdiction over Westcor.

        9.      Westcor denies the allegations in paragraph 9 of the Complaint.



                                                   2
          Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 3 of 14




                                III.   FACTUAL BACKGROUND

        10.    Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 10 of the Complaint, and therefore denies the same.

        11.    Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 11 of the Complaint, and therefore denies the same.

        12.    In response to paragraph 12 of the Complaint, Westcor admits that the real property

subject to this dispute is located at 1640 Rock Dove Lane, El Paso, Texas 7991. Westcor is without

sufficient knowledge or information to form a belief as to the truth of the remaining allegations in

paragraph 12, and therefore denies the same.

        13.    Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 13 of the Complaint, and therefore denies the same.

        14.    In response to paragraph 14 of the Complaint, Westcor admits that an owner’s title

policy of insurance exists related to the property located at 1640 Rock Dove Lane, El Paso.

        15.    In response to paragraph 15 of the Complaint, Westcor admits that it does business

with Defendant Accurate whom is solely a policy-issuing company for Westcor. To the extent

additional allegations remain in paragraph 15, Westcor is without sufficient knowledge or

information to form a belief as to the truth of the remaining allegations, and therefore denies the

same.

        16.    Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 16 of the Complaint, and therefore denies the same.

        17.    Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 17 of the Complaint, and therefore denies the same.



                                                 3
          Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 4 of 14




       18.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 18 of the Complaint, and therefore denies the same.

       19.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 19 of the Complaint, and therefore denies the same.

       20.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 20 of the Complaint, and therefore denies the same.

       21.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 21 of the Complaint, and therefore denies the same. The remaining allegations

in paragraph 21 contain legal conclusions to which no response is required and Westcor therefore

denies the same.

       22.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 22 of the Complaint, and therefore denies the same.

       23.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 23 of the Complaint, including subparts A-F, and therefore denies the same.

       24.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 24 of the Complaint, including subparts a and b, and therefore denies the same.

       25.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 25 of the Complaint, and therefore denies the same.

       26.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 26 of the Complaint, and therefore denies the same.

       27.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 27 of the Complaint, and therefore denies the same.



                                                4
          Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 5 of 14




       28.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 28 of the Complaint, including subparts A-G, and therefore denies the same.

       29.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 29 of the Complaint, and therefore denies the same.

       30.     Westcor denies the allegations contained in paragraph 30 of the Complaint.

       31.     Westcor denies the allegations in paragraph 31 of the Complaint.

       32.     Westcor denies the allegations in paragraph 32 of the Complaint. The remaining

allegations in the paragraph are directed at other defendants, and therefore, no response is required

of Westcor.    To the extent a response is deemed necessary, Westcor is without sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in the

paragraph, and therefore denies the same.

          COUNT I.       BREACH OF CONTRACT; ALTERNATIVELY, BREACH OF
                       COVENANT OF GOOD FAITH AND FAIR DEALING

       33.     In response to paragraph 33 of the Complaint, Westcor restates and reincorporates

its responses contained herein.

       34.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 34 of the Complaint, and therefore denies the same.

       35.     To the extent the allegations of paragraph 35 of the Complaint are directed at

Westcor, Westcor admits that it is a title insurance company, and denies the remaining allegations

in paragraph 35. Westcor states the remaining allegations in the paragraph are directed at other

defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.


                                                 5
          Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 6 of 14




       36.     Westcor denies the allegation contained in paragraph 36 of the Complaint.

       37.     Westcor denies the allegation contained in paragraph 37 of the Complaint.

       38.     Westcor denies the allegation contained in paragraph 38 of the Complaint.

       39.     Westcor denies the allegation contained in paragraph 39 of the Complaint.

                  COUNT II.       UNFAIR OR DECEPTIVE TRADE PRACTICES

       40.     In response to paragraph 40 of the Complaint, Westcor restates and reincorporates

its responses contained herein.

       41.     The allegations contained in paragraph 41 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       42.     The allegations contained in paragraph 42 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       43.     The allegations contained in paragraph 43 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       44.     The allegations contained in paragraph 44 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       45.     The allegations contained in paragraph 45 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.



                                                6
          Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 7 of 14




       46.     Westcor denies the allegations contained in paragraph 46 of the Complaint.

       47.     The allegations contained in paragraph 47 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       48.     Westcor denies the allegations contained in paragraph 48 of the Complaint.

             COUNT III. INTENTIONAL INTERFERENCE WITH CONTRACT AND
                   OTHER ECONOMIC OPPORTUNITY – LOSS OF SALE

       49.     In response to paragraph 49 of the Complaint, Westcor restates and reincorporates

its responses contained herein.

       50.     The allegations contained in paragraph 50 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       51.     The allegations contained in paragraph 51 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       52.     Westcor is without sufficient knowledge or information to form a belief as to the

truth of paragraph 52 of the Complaint, and therefore denies the same.

       53.     The allegations contained in paragraph 53 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same. Westcor also denies this paragraph to the extent that it suggests or

implies that Westcor is responsible for Plaintiff’s alleged injuries or damages or is otherwise liable.

       54.     Westcor denies the allegations contained in paragraph 54 of the Complaint.

       55.     Westcor denies the allegations contained in paragraph 55 of the Complaint.


                                                  7
          Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 8 of 14




       56.     The allegations contained in paragraph 56 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       57.     The allegations contained in paragraph 57 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

                                    COUNT IV. NEGLIGENCE
                                  (CWSMG & ACCURATE GROUP)

       58.     In response to paragraph 58 of the Complaint, Westcor restates and reincorporates

its responses contained herein.

       59.     The allegations contained in paragraph 59 of the Complaint are directed at other

defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.

       60.     The allegations contained in paragraph 60 of the Complaint are directed at other

defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.

       61.     The allegations contained in paragraph 61 of the Complaint are directed at other

defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.

       62.     The allegations contained in paragraph 62 of the Complaint are directed at other


                                                8
          Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 9 of 14




defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.

       63.     The allegations contained in paragraph 63 of the Complaint are directed at other

defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.

                           COUNT V.       BREACH OF FIDUCIARY DUTY

       64.     In response to paragraph 64 of the Complaint, Westcor restates and reincorporates

its responses contained herein.

       65.     The allegations contained in paragraph 65 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       66.     The allegations contained in paragraph 66 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       67.     The allegations contained in paragraph 67 of the Complaint are directed at other

defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.

       68.     Westcor denies the allegations contained in paragraph 68 of the Complaint.

       69.     The allegations contained in paragraph 69 of the Complaint are directed at other



                                                9
         Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 10 of 14




defendants, and therefore, no response is required of Westcor. To the extent a response is deemed

necessary, Westcor is without sufficient knowledge or information to form a belief as to the truth

of the remaining allegations in the paragraph, and therefore denies the same.

       70.     The allegations contained in paragraph 70 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

                   COUNT VI. BREACH OF INSURANCE PRACTICES ACT
                            (WESTCOR & ACCURATE GROUP)

       71.     In response to paragraph 71 of the Complaint, Westcor restates and reincorporates

its responses contained herein.

       72.     Westcor admits that Plaintiff is an insured under a policy of title insurance issued

by Defendant Accurate, and denies any remaining allegations in paragraph 72 of the Complaint.

       73.     Westcor denies paragraph 73 of the Complaint.

       74.     The allegations contained in paragraph 74 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       75.     The allegations contained in paragraph 75 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

       76.     The allegations contained in paragraph 76, including subparts A-C, of the

Complaint call for legal conclusions, which Westcor is not required to answer, however, to the

extent an answer is required, Westcor denies the same.

       77.     The allegations contained in paragraph 77 of the Complaint call for legal


                                                10
           Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 11 of 14




conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

          78.   The allegations contained in paragraph 78 of the Complaint call for legal

conclusions, which Westcor is not required to answer, however, to the extent an answer is required,

Westcor denies the same.

          79.   Paragraph 79 of the Complaint requires no response. To the extent a response is

required, Westcor denies same.

                                           GENERAL DENIAL

          80.   Westcor denies each and every allegation in the Complaint not explicitly admitted

herein.

                                   AFFIRMATIVE DEFENSES

          1.    The Complaint fails to state a claim upon which relief may be granted

          2.    Pursuant to 28 USC § 1391, venue is not proper.

          3.    Plaintiff’s claims are barred, in whole or in part, for lack of subject matter

jurisdiction.

          4.    The Court lacks personal jurisdiction over Westcor.

          5.    Plaintiff’s claims are barred, in whole or in part, by comparative bad faith or

comparative fault or failure to timely comply with policy preconditions to suit.

          6.    Plaintiff’s claim under the New Mexico Unfair Trade Practices Act is groundless

and Westcor is entitled to its attorneys' fees in defending against such claim.

          7.    Pursuant to the terms of the title insurance policy, the law to be applied to this case

is the law of the jurisdiction within the property at issue is located. Thus, Texas, and not New



                                                  11
         Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 12 of 14




Mexico law applies to Plaintiff’s cause of action.

       8.      Plaintiff's claims are barred, in whole or in part, by the terms of the title insurance

policy under which Plaintiff is an insured.

       9.      Plaintiff’s claims are barred in whole or in part by unclean hands, laches, waiver,

estoppel and/or ratification.

       10.     In all events, and at all times relevant hereto, Westcor had, at the very least, a

legitimate and fairly debatable basis for its conduct, accordingly, Defendant cannot be held liable

for any extra-contractual damages whatsoever herein.

       11.     To the extent Westcor is found to be at fault, which is specifically denied, then such

negligence or fault must be compared to that of other defendants, the Plaintiff and others not party

to this suit and Plaintiff’s damages against Westcor, if any, must be reduced according to its

percentage of fault.

       12.     Plaintiff’s claims are barred by or to the extent Plaintiff failed to mitigate his

damages.

       13.     No act or omission of Westcor was intentional, malicious, willful, or otherwise can

serve as the basis for an award of penalties, punitive damages, treble damages, or other exemplary

damages to Plaintiff.

       14.     In whole or in part, Westcor’s acts and omissions were neither the cause in fact nor

the proximate cause of Plaintiff’s alleged injuries and damages.

       15.     Plaintiff's claims are barred in whole or in part by their failure to comply with one

or more conditions precedent to recovery of the benefits it seeks




                                                 12
         Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 13 of 14




       16.     Westcor complied with its obligations under law, and acted in good faith, with

justification and in a reasonable manner.

       17.     Plaintiff may not recover damages for the same loss under two or more different

causes of action, and only one recovery for the same loss may be awarded.

       18. Any award of penalties, punitive damages, or other exemplary damages may be barred

or limited by the applicable provisions of the New Mexico and United States Constitutions.

       19.     Some or all of Plaintiff's damages were caused by parities other than Westcor, and

Westcor is not responsible for losses caused by such parities

       20.     Plaintiff’s claims and alleged damages were the proximate result of an independent,

intervening cause, thereby barring recovery against Westcor.

       21.     Plaintiff filed to comply with the terms and provisions of the Title Insurance Policy

at issue and has filed to provide, notice or make any claim on the Title Insurance Policy at issue.

       22.     Plaintiff’s claims are limited or barred to the extent that Westcor complied with

industry or governmental customs, standards, and/or codes

       23.     Westcor states that it does not know which, if any, additional affirmative defenses

may apply. Westcor has neither knowingly nor intentionally waived any applicable affirmative

defenses. If Westcor later learns that additional affirmative defenses may apply, it will

seek leave to amend its answers to raise such other affirmative defenses. Westcor specifically

reserves the right to assert additional affirmative defenses as discovery continues .

       WHEREFORE Westcor having fully answered the Plaintiff’s Complaint, requests that the

Complaint be dismissed with prejudice as against Westcor, for costs of suit and for any such other

and further relief as the Court deems just and proper.



                                                 13
           Case 3:20-cv-00080-LS Document 13 Filed 02/18/20 Page 14 of 14




                                                         Respectfully Submitted,

                                               SUTIN, THAYER & BROWNE

                                               By:    /s/ Mariposa Padilla Sivage
                                                             Mariposa Padilla Sivage
                                               P.O. Box 1945
                                               Albuquerque, NM 87103
                                               Telephone: (505) 883-3433
                                               Facsimile: (505) 855-9520
                                               mps@sutinfirm.com
                                               Attorney for Defendant Westcor


 I hereby certify that a true and correct copy of
 the foregoing Answer to Plaintiff’s Complaint
 was served, via the Court’s CMECF system
 and email, to all counsel of record on the 18th
 day of February, 2020.

 By:      /s/ Mariposa Padilla Sivage
          Mariposa Padilla Sivage




5393473_2.docx




                                                    14
